DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14:
	Line 13 refers to “the second vault” and line 19 refers to “the third vault” there is insufficient antecedent basis for these limitations within the claim.
Claims 15 and 16 are indefinite as they depend from an indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2015/0239761).

Regarding Claim 1:
	Smith teaches the septic system, comprising: a septic tank having a plurality of compartments, a first one of the plurality of compartments having a tank inlet; a first vault positioned and configured to receive fluid from the first compartment at a level corresponding to a fluid surface level in the first compartment; a first flow inducer positioned and configured to receive fluid from the first vault at a level near a bottom of the first vault and to release fluid into a second one of the plurality of compartments at a level corresponding to a fluid surface level in the second compartment; and a second vault positioned and configured to receive fluid from the second compartment at a level near a bottom of the second vault and to discharge fluid at a level corresponding to a fluid surface level in the second compartment (see Fig. 2 below).

    PNG
    media_image1.png
    406
    810
    media_image1.png
    Greyscale


Regarding Claim 5:
	Smith teaches the septic system of claim 1, wherein the second vault is configured to discharge fluid to a third one of the plurality of compartments (see fig. 2 above).

Regarding Claim 6:
	Smith teaches the septic system of claim 5, comprising a third vault positioned and configured to receive fluid from the second vault at a level corresponding to the fluid surface level in the second compartment; a second flow inducer positioned and configured to receive fluid from the 5third vault at a level near a bottom of the third vault and to release fluid into a third one of the plurality of compartments at a level corresponding to a fluid surface level in the third compartment; and a fourth vault positioned and configured to receive fluid from the third compartment at a level near a bottom of the fourth vault and to discharge fluid at a 10level corresponding to a fluid surface level in the third compartment (see fig. 2 above).

Regarding Claim 7:
	Smith teaches the septic system of claim 6, wherein the fourth vault is configured to discharge fluid via a tank outlet (see fig. 2 above).

Regarding Claim 13: 
	Smith teaches the septic system of claim 1, comprising a filter positioned within the second vault (granular expanded media in chamber 29) (see para. 0032).

Regarding Claim 17:
	Smith teaches the method of operation, comprising: introducing wastewater fluid into a first compartment of a septic tank (device is a septic system) (see para. 0002); introducing fluid from the first compartment into a first passage (corresponds to first vault in annotated figure 2 above) at a level 10corresponding to a fluid surface level in the first compartment; introducing fluid from the first passage into a second passage (corresponds to flow inducer in annotated figure 2 above) at a level near a bottom of the first passage; discharging fluid from the second passage into a main volume of a second compartment of the septic tank at a level corresponding to a fluid surface level in 15the second compartment; introducing fluid into a third passage (corresponds to second vault in annotated figure 2 above) at a level near a bottom of the second compartment; discharging fluid from the third passage at a level corresponding to the fluid surface level in the second compartment (operation of the device involves flowing fluid through the chambers) (see fig. 2 above, para. 0029).

Regarding Claim 18:
	Smith teaches the method of claim 17, comprising: receiving fluid from the third passage into a fourth passage (second flow inducer) at a level corresponding to the fluid surface level in the second compartment; introducing fluid from the fourth passage into a fifth passage (third vault) at a level 25near a bottom of the fourth passage; and discharging fluid from the fifth passage into a main volume of a third compartment of the septic tank at a level corresponding to a fluid surface level in the third compartment (see fig. 2 annotated above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0239761).

Regarding Claim 3:
	Smith teaches the septic system of claim 1.
	Smith does not teach the first flow inducer comprises a plurality of flow inducer elements, each positioned and configured to receive fluid from the first vault at a level near the bottom of the first vault and to release fluid into the second compartment at a level corresponding to the fluid surface level in the second compartment. However it would have been obvious to replace the single flow inducer (upflow chamber) with a plurality of upflow chambers because it is a simple duplication of parts, obviously resulting in the flow being divided between multiple chambers, with an expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0239761) as applied to claim 1 above, and further in view of Miyata et al (US 2014/0076788).

Regarding Claim 4:
	Smith teaches the septic system of claim 1.
	Smith does not teach an aeration system configured to deliver air to at least one of the first and second vaults.
	Miyata teaches a septic system comprising an aeration system (air pipe 29) (see para. 0041) configured to deliver air to a filter chamber (filtering medium) (see para. 0050).
	Smith and Miyata are analogous inventions in the art of septic systems. It would have been obvious to one skilled in the art to add the aeration system of Miyata to the second vault (chamber with filter media) of Smith, because it allows the filter media to be washed (see Miyata para. 0050).


Claim(s) 8-12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0239761) as applied to claims 1 and 17 above, and further in view of Stuth (USPN 5,620,602).

Regarding Claim 8:
	Smith teaches the septic system of claim 6.
	Smith does not teach a fluid recirculation system configured to move fluid from a first location in the septic system to a second location, upstream from the first location.
	Stuth teaches a septic system comprising a fluid recirculation system (aerobic digester 50) (see col. 4 lines 20-25, figs. 1 and 2) configured to move fluid from a first location in the septic system to a second location, upstream from the first location (move waste up the froth pipe) (see col. 4 lines 60-64).
	Smith and Stuth are analogous inventions in the art of septic systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the fluid recirculation system (aerobic digester) of Stuth to the third vault of Smith because it is the simple addition of a known treatment step to a known treatment reactor, obviously resulting in aerobic treatment of the waste, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). It would further have been obvious to place the aerobic digester in the third vault as it is downstream of the anaerobic treatment in Smith.

Regarding Claim 9:
	Smith, as modified by Stuth, teaches the septic system of claim 8, wherein the fluid recirculation system is 20configured to move fluid from a position near the bottom of the third vault to the third vault at a position near a fluid surface level in the third vault (see Stuth fig. 1).

Regarding Claim 10:
	Smith, as modified, teaches the septic system of claim 8, comprising a filtration system (packing media) (see Stuth fig. 1, col. 5 lines 9-11) configured to receive fluid from the recirculation system and to discharge fluid at the second 25location (discharge at opening 64) (see Stuth col. 6 lines 10-13).

Regarding Claim 11:
	Smith, as modified, teaches the septic system of claim 10, wherein the filtration system comprises a biofilter (media supports growth of aerobic bacteria) (see Stuth col. 5 lines 9-11).

Regarding Claim 12:
	Smith, as modified, teaches the septic system of claim 11, comprising an aeration system configured to deliver air to the biofilter (air inlet tube) (see Stuth col. 4 lines 43-45).

Regarding Claim 19:
	Smith teaches the method of claim 17.
	Smith does not teach recirculating fluid from a first location in the septic tank to a second location in the tank, upstream from the first location and downstream from the first compartment.
	Stuth teaches a method of operating a septic tank comprising recirculating fluid from a first location (lower portion or aerobic tank) in the septic tank to a second location (upper portion of septic tank) in the tank, upstream from the first location and downstream from the first compartment (downstream from a first comportment) (see fig. 1, col. 4 lines 60-65).
	Smith and Stuth are analogous inventions in the art of operating septic systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the fluid recirculation step (aerobic digester) of Stuth to the third vault of Smith because it is the simple addition of a known treatment step to a known treatment reactor, obviously resulting in aerobic treatment of the waste, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). It would further have been obvious to place the aerobic digester in the third vault as it is downstream of the anaerobic treatment in Smith.

Regarding Claim 20:
	Smith, as modified by Stuth, teaches the method of claim 19, wherein the recirculating fluid comprises passing the fluid through a filter (packing media) (see Stuth fig. 1, col. 5 lines 9-11).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 14-16 would be allowable in view of the closest prior art, Smith, because Smith does not teach the first vault, first flow inducer, and second vault positioned in the second compartment (claim 2) or the first passage, second passage, and third passage positioned in the second compartment (claim 14). Although it is known in the art to place a vault (outlet structure 24) for fluid transfer in a compartment of a septic system (see Nelson et al, USPN 6,331,249, fig. 1, col. 2 lines 60-64) it would not have been obvious to one skilled in the art to modify Smith to include outlet structures (vaults or flow inducers) in the separate compartments of the septic tank because the effect of changing the flow direction is accomplished by baffle walls and replacing some of the walls with vaults and flow inducers would require an extensive redesign of Smith without any known benefit in the prior art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/7/2022